As filed with the Securities and Exchange Commission on April 29, 2010 Investment Company Act File No. 811-21285 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT (Pursuant to Section 13(e)(1) of the Securities Exchange Act of 1934) (Amendment No. 1) Man-Glenwood Lexington Associates Portfolio, LLC (Name of Issuer) Man-Glenwood Lexington Associates Portfolio, LLC (Names of Person(s) Filing Statement) Limited Liability Company Interests (Title of Class of Securities) (CUSIP Number of Class of Securities) Kirsten Ganschow, Esq. Man-Glenwood Lexington Associates Portfolio, LLC 123 N. Wacker Drive, 28th Floor Chicago, IL60606 (312) 881-6500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copies to: Michael S Caccese, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 This Amendment No. 1 to the Issuer Tender Offer Statement on Schedule TO of Man-Glenwood Lexington Associates Portfolio, LLC (the “Fund”) relating to an offer to purchase (the “Offer”) up to $20,000,000 of limited liability company interests (“Interests”) in the Fund or portions thereof pursuant to tenders by members of the Fund (“Members”) at a price equal to the net asset value of Interests as of March 31, 2010and originally filed with the Securities and Exchange Commission on January 28, 2010, constitutes the final amendment pursuant to Rule 13e-4(c)(4) under the Securities Exchange Act of 1934. The Offer terminated at 5:00 p.m., Central time, on February 26, 2010 (the “Expiration Date”). Pursuant to the Offer, $12,585,649.97 of Interests were tendered and accepted by the Fund, at a net asset value of $12,585,649.97 as determined as of March 31, 2010. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Man-Glenwood Lexington Associates Portfolio, LLC By: /s/ John B. Rowsell John B. Rowsell President April 29, 2010 - 2 -
